Case 4:19-mj-0O0608-BJ Document1 Filed 07/30/19 Pagelof4 PagelID1

(LS. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

IN THE UNITED STATES DISTRICT COURT FILED
FOR THE NORTHERN DISTRICT OF TEXAS
FORT WORTH DIVISION . JUL 3.0 2019

5

UNITED STATES OF AMERICA CLERK U.S. DISTRICT COURT

Vv. 4:19-M]J- (, 0 By Deputy

MARIA GERLADINA ALMAGUER (01)

 

CRIMINAL COMPLAINT
Alleged Offense:

I, Special Agent Florencio Vega, (“Your affiant’’), being duly sworn, state the
following is true and correct to the best of my knowledge and belief:

On or about June 21, 2017 in the Fort Worth Division of the Northern District of
Texas, the defendant knowingly subscribed as true, a false material statement on
an application required by immigration laws or regulations of the United States,
under oath or as permitted under penalty of perjury in violation of 18 U.S.C. §
1546 that is, fraud and misuse of visas, permits, and other documents.

Probable Cause:

1. Iam a Special Agent (SA) for Homeland Security Investigations (HSI), a
division of the Department of Homeland Security (DHS) formed on March
1, 2003. I have been so employed since 2016. I am trained as a federal law
enforcement officer responsible for conducting criminal investigations of
alleged violations of federal law.

2. As a criminal investigator for HSI, I have performed and continued to
perform various duties which include conducting investigations for a
variety of violations of federal criminal and immigration laws. I have
received courses of instruction from HSI relating to investigative
techniques and the conducting numerous types of investigations. During the
course of my employment as an SA, I have participated in and have
conducted investigations that have resulted in the arrests and conviction of
individuals for federal criminal and immigration laws.

Criminal Complaint - Page 1 of 4
 

Case 4:19-mj-0O0608-BJ Document1 Filed 07/30/19 Page 2of4 PagelD 2

3. I am making this sworn Affidavit in support of an Application in the United
States District Court for an Arrest Warrant for Maria Geraldina
Almaguer (M. Almaguer).

4, The information contained in this affidavit is known by me personally, has
been told to me by other law enforcement officers, third party witnesses, or
obtained from business or public records examined by me. The information
in this affidavit is provided for the purpose of establishing probable cause.
The information is not a complete statement of all the fact related to this
case.

5. On July 31, 2019, M. Almaguer was encountered by Homeland Security
Investigations (HSI), Special Agents during an enforcement action in
Arlington, Texas. M. Almaguer has been previously identified through
queries of immigration databases to be a citizen of El Salvador who was
previously deported, excluded or removed from the United States.

6. On October 26, 1998, M. Almaguer attempted to make entry at the
Hidalgo, Texas, Port-of-Entry (POE). M. Almaguer presented a birth
registration card in the name of Yolanda JIMENEZ, a United States Citizen
(DOB: November 27, 1967 POB: San Juan, Texas). During secondary
inspection, M. Almaguer was unable to answer questions as to where she
attained the birth registration card. Later the subject stated her name was
“Patricia GONZALES”, DOB August 27, 1976, citizen of Veracruz,
Mexico and was assigned Alien registration number 077 446 694. On
October 27, 1998, M. Almaguer, under the alias “Patricia GONZALES,”
was found guilty of Improper Entry by an Alien, a violation of 8 U.S.C §
1325(a)(3), processed for removal, and removed from the United States on
October 27, 1998, via the Hidalgo POE.

7. On April 4, 2001, M. Almaguer applied for immigration benefits by
submitting form 1-485, Application to Register Permanent Residence or
Adjust Status and was assigned Alien Number 078 882 068. In the initial
process of this application for permanent residency, a number of questions
were presented to M. Almaguer in order to determine her eligibility as
required by immigration laws or regulations. On this application, M.
Almaguer made material statements under oath, under penalty of perjury.

Criminal Complaint - Page 2 of 4
 

Case 4:19-mj-0O0608-BJ Document1 Filed 07/30/19 Page 3of4 PagelD 3

10.

11,

12.

M. Almaguer knowingly subscribed as true, the following false statements:

M. Almaguer was asked in question 9: “Have you ever been deported from
the U.S., or removed from the U.S. at the government expense, excluded
within the past year, or are you now in exclusion or deportation
proceedings?” M. Almaguer answered “No” and initialed next to her
response. In the Biographic Information section, under “all other names
used,” M. Almaguer only listed her maiden name, BAIRES, she did not
mention her alias “Patricia GONZALES.”

At the conclusion of this application, M. Almaguer signed and certified,
under penalty of perjury under the laws of the United States of America,
that the application and the evidence submitted with it was all true and
correct.

On June 21, 2017, M. Almaguer applied for renewal of immigration
benefits by submitting an Application to Replace Permanent Resident Card
(USCIS Form I-90), and again provided a material statement under oath
under penalty of perjury.

M. Almaguer knowingly subscribed as true the following false statement:

On Page 3, Part 3 “Processing Information,” M. Almaguer was asked in
question 4, “Have you ever been in exclusion, deportation, or removal
proceedings or ordered removed from the United States?” To which M.
Almaguer answered “No.”

At the conclusion of this application, M. Almaguer signed, certifying,
under penalty of perjury, that M. Almaguer provided the information or
authorized all of the information contained in the application, and that all of
that information was complete, true, and correct.

Criminal Complaint - Page 3 of 4
 

Case 4:19-mj-0O0608-BJ Document1 Filed 07/30/19 Page4of4 PagelD 4

Based upon the above, the undersigned believes there is probable cause to believe
that Maria Geraldina Almaguer has committed crimes in violation of 18 U.S.C. § 1546.

BPifow

Special Agdhtt Florencio Vega
Homeland Security Investigations

~~
SWORN AND SUBSCRIBED before me this 30 day of July, 2019 at 24S
p.m. in Fort Worth, Texas.

 

  

JEFEREY L /CURETON
{TED SYATES MAGISTRATE JUDGE

Criminal Complaint - Page 4 of 4
